Citation Nr: 1605163	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  07-37 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability with shoulder and arm pain.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to initial rating in excess of 10 percent for left trigeminal neuralgia.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2008, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is found in the record.  In July 2015, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing.  As the Veteran indicated in his August 2015 response that he did not wish to appear at another hearing, the Board finds that the Veteran has waived any right to an additional hearing.  See 38 C.F.R. §§ 20.703, 20.707, 20.1304 (2015).

In an August 2009 decision, the Board denied a claim of service connection for a hip disability and granted an increased rating for a left eye disability.  At that time, the Board also remanded the issues of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for sinusitis due to VA dental treatment in October 1996, entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for trigeminal neuralgia due to VA dental treatment in October 1996, entitlement to service connection for a cervical spine disability with shoulder and arm pain, entitlement to service connection for degenerative disc disease of the lumbar spine, entitlement to service connection for a bilateral leg disability, and entitlement to a TDIU.  

In an October 2011 decision, the Board denied entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for sinusitis due to VA dental treatment in October 1996.  The Board granted entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left trigeminal neuralgia due to VA dental treatment in October 1996.  The Board also remanded the issues of entitlement to service connection for a cervical spine disability with shoulder and arm pain, entitlement to service connection for degenerative disc disease of the lumbar spine, entitlement to service connection for a bilateral leg disability, and entitlement to a TDIU.  

In a January 2012 rating decision, the RO implemented the grant of left trigeminal neuralgia and assigned a 10 percent rating, effective of February 24, 2005.  The Veteran filed a notice of disagreement with the assigned effective date and the assigned rating.  In a January 2014 rating decision the RO assigned an effective date of October 7, 2003.  As this is considered a full grant of the benefits sought on the appeal the issue is not before the Board.  The Veteran was provided with a statement of the case in March 2014 in regards to the issue of the assigned rating for left trigeminal neuralgia and perfected his appeal with an April 2014 VA Form 9.  

In addition to the Veteran's paper claims file, the Veteran's Veterans Benefits Management System (VBMS) file contains the January 2014 rating decision, VA treatment records dated April 2014 to October 2014, a May 2015 Appellate Brief, the July 2015 notice letter, and the Veteran's August 2015 hearing response.  The Veteran's Virtual VA claims file contains VA treatment records dated September 1990 to January 2014 and a July 2014 VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Degenerative Disc Disease of the Lumbar Spine

As part of the November 2011 Board remand, the Veteran underwent another VA examination in February 2012.  The examiner noted lumbar degenerative disc disease and radiculopathy.  The examiner concluded that the claimed condition was less likely as not caused by the claimed in-service event, injury, or illness.  The examiner explained that there were multiple episodes of low back pain diagnosed as strain found in the Veteran's service treatment records.  The examiner explained that there was no evidence to suggest any connection between the Veteran's muscular strain and degenerative disc disease.  The examiner explained that these were separate issues and his disc disease was more likely due to degeneration over time since discharge as is found to some degree in most people the Veteran's age.  The examiner also explained there were no in-service films to demonstrate disc space narrowing.  

The Veteran underwent another VA examination in January 2013.  The examiner noted that the Veteran had degenerative disc disease and radiculopathy.  The examiner concluded that the claimed condition was less likely as not caused by the claimed in-service event, injury, or illness.  The examiner explained that the Veteran's degenerative disc disease was less likely than not related to his lumbar strain.  
While the February 2012 examiner explained that the Veteran's in-service complaints were diagnosed as strain, the February 2012 VA examiner failed to address whether the Veteran's degenerative disc disease of the lumbar spine was related to his in-service motor vehicle accident, as instructed by the Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Board notes that the February 2012 examiner stated there was no evidence to suggest any connection between the Veteran's muscular strain and his degenerative disc disease and then explained that the Veteran's degenerative disc disease was most likely due to age.  However, the Board finds that this explanation does not adequately address the aggravation element of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Furthermore, the January 2013 opinion failed to address aggravation or provide a rationale for the conclusions reached.  As such, the Board finds that the Veteran should be afforded a new VA examination.  

Neck/Arms/Shoulders

The February 2012 VA examiner noted that the Veteran had degenerative disc disease of the cervical spine, radiculopathy, and a partial rotator cuff tear of the left shoulder.  The February 2012 VA examiner concluded that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no injury or complaints regarding the Veteran's neck or left shoulder in the Veteran's service treatment records.  

The examiner January 2013 VA examiner diagnosed degenerative disc disease of the neck, radiculopathy, and rotator cuff tendinopathy and acromioclavicular (AC) joint with hypotrophic changes of the left arm.  The examiner concluded that the claimed conditions were less likely than not caused by the claimed in-service event, injury, or illness.  The examiner explained that the Veteran's degenerative disc disease of the cervical spine and changes of the shoulder were less likely than not related to his lumbar stain.  

In a March 2014 VA addendum opinion, an examiner concluded that the Veteran's cervical spine condition with shoulder and arm pain was less likely as not aggravated beyond its natural progression by the Veteran's service-connected lumbar strain disability.  The examiner explained that the Veteran's cervical spine condition with protrusion contributes to the Veteran's shoulder and arm pain.  The examiner explained that these were separate conditions that can occur as individual's age.  The examiner explained that the likely etiology was age related process.  The examiner also noted that the Veteran has AC joint degenerative joint disease of his left shoulder with positive Hawkins sign indicating impingement.  The examiner explained that this is also a common age related process less likely than not related to the lumbar strain.  

Again, the Board finds that the January 2012 VA examiner failed to address the in-service motor vehicle accident, as instructed by the prior remand.  See Stegall, supra.  Additionally, the Board finds that the January 2013 VA examiner failed to provide a rationale for his conclusions or address aggravation.  The Board also finds that while the March 2014 addendum opinion uses the word aggravation, the examiner failed to adequately address aggravation in his rationale.  See Allen, supra; see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  The Board also finds that the VA examinations failed to address a July 2007 magnetic resonance imaging (MRI) that found prominent thinning with partial tear of the right shoulder supraspinatus tendon with proliferative osteoarthritic changes at the AC joint.  As such, the Board finds that the Veteran should be afforded a new VA examination.  

Bilateral Legs

The February 2012 VA examiner noted that the Veteran had bilateral knee osteoarthritis.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no injury or complaints regarding the legs in the Veteran's service treatment records.  

The January 2013 VA examiner noted bilateral osteoarthritis.  The examiner concluded that the claimed condition was less likely as not caused by the claimed in-service event, injury, or illness.  The examiner explained that the Veteran's osteoarthritis of the knees was less likely than not related to his lumbar strain.  

In the March 2014 VA addendum opinion, the examiner concluded that the Veteran's bilateral knee condition was osteoarthritis, an age related process.  

The Board finds that the February 2012 VA opinion is based on inaccurate factual premise as the Veteran was treated for leg cramps and a pulled muscle in his right leg during service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  The Board also finds that the January 2013 VA examiner failed to provide a rationale for his conclusions.  Additionally, the Board finds that the March 2014 VA examiner failed to reconcile his conclusions with the February 2010 opinion from Dr. Domenic DeMichelle.  Dr. DeMichelle concluded that the Veteran's osteoarthritis was out of proportion with his age and that Veteran's bilateral knee osteoarthritis was due to his knees hitting the dashboard on impact during the in-service accident.  Therefore, the Board finds that the Veteran should be afforded a new VA examination.  


Left Trigeminal Neuralgia

The Veteran was last afforded a VA examination to assess the severity of his service-connected left trigeminal neuralgia in January 2014.  The Board notes that the Veteran submitted compact disc (CD) that he reports are of the January 2014 VA examination.  In a February 2014 statement, the Veteran reported that the January 2014 VA examination lasted on seven minutes and that the CDs show that the VA examiner is down playing the Veteran's symptoms.  The Board attempted to listen to these CDs however, they were not playable.  Additionally, in a February 2015 statement, the Veteran's representative asserted that the Veteran's trigeminal neuralgia symptoms have worsened since the last VA examination and that the Veteran should be afforded a more current and thorough examination.  As such, the Board finds that the Veteran should be afforded new VA examinations to determine the current severity of his trigeminal neuralgia.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

TDIU

Finally, the Board finds that that the Veteran's claim for TDIU is inextricably intertwined with the issues remanded above and must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should request any outstanding VA treatment records dated October 2014 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule the Veteran for a new a VA examination to determine the nature and etiology of his low back disability, neck disability, bilateral shoulder disability, and bilateral knee disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's 1) degenerative disc disease of the lumbar spine; 2) degenerative disc disease of the cervical spine; 3) rotator cuff tendinopathy and AC joint with hypotrophic changes of the left arm; 4) prominent thinning with partial tear of the right shoulder supraspinatus tendon with proliferative osteoarthritic changes at the AC joint; or 5) bilateral knee osteoarthritis are related to his active military service, to specifically include in-service treatment and the January 1976 MVA?

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's 1) degenerative disc disease of the lumbar spine; 2) degenerative disc disease of the cervical spine; 3) rotator cuff tendinopathy and AC joint with hypotrophic changes of the left arm; 4) prominent thinning with partial tear of the right shoulder supraspinatus tendon with proliferative osteoarthritic changes at the AC joint; or 5) bilateral knee osteoarthritis was caused by the Veteran's service-connected lumbar strain?

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's 1) degenerative disc disease of the lumbar spine; 2) degenerative disc disease of the cervical spine; 3) rotator cuff tendinopathy and AC joint with hypotrophic changes of the left arm; 4) prominent thinning with partial tear of the right shoulder supraspinatus tendon with proliferative osteoarthritic changes at the AC joint; or 5) bilateral knee osteoarthritis was aggravated (permanent worsening of the underlying disability beyond natural progress) by his service-connected lumbar strain.

In so opining the examiner should address the articles submitted by the Veteran regarding whiplash injuries, the February 2010 private statement from Dr. DeMichelle that concluded the Veteran's bilateral knee osteoarthritis was out of proportion to the Veteran's age, and the other medical and lay evidence of record.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Schedule the Veteran for a VA examination with an examiner other than the January 2014 VA examiner to determine the current severity of his left trigeminal neuralgia. The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should describe all of the symptoms related to the Veteran's left trigeminal neuralgia, including any all sensory disturbances, loss of reflexes, muscle atrophy, impairment of motor control, and/or trophic changes.

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's left trigeminal neuralgia.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected Veteran's left trigeminal neuralgia, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claims, including entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




